Day, J. —
I. The evidence, covering one hundred pages of printed abstract, is too voluminous to examine in detail, and if such a course were practicable, it would result in no benefit. The evidence is very conflicting, and, as is usual in such cases, absolute certainty that any' conclusion’ is necessarily right, and the opposite one wrong, is not attainable.
*673We have examined the entire testimony with a degree of care and attention commensurate with the importance of the' question involved. Whilst we may not be able to demonstrate, the correctness of our conclusion, for the question with which we are dealing does not admit of demonstration, still we feel quite well satisfied that the fair preponderance of the testimony shows that plaintiff, though not insane or a lunatic, is' a man of unusually weak understanding, and capable of conducting only the simplest and most ordinary business. :
i. contract: imbecility. II. The mere weakness of plaintiff’s intellect is not a sufficient ground for setting aside his contract. But we are convinced, from the circumstances of this case, tlia,t an unconscionable advantage has been taken of plaintiff’s imbecility, and that he has been led to make a vezy improvident disposition of his homestead. The plaintiff sold his eighty acres of cultivated and improved land for $1,600. In payment of this sum he was to receive a team and harness, at $230.00; one reaper and mower, at $220.00; one wagon, at $80.00; one Wheeler & Wilson sewing machine, at $80.00; one stirring plow, at-$16.00; two cows and calves, at $65.00; one two year old steer, at $35.00; one two year old heifer and four yearlings, each at $20.00; and two notes, each for $387.50, secured by mortgage on the premises sold, payable in five and ten years, with interest at five per cent, for the first year, and ten per cent, thereafter. The harness and wagon were much worn, and one of the horses was blind of an eye, and the other was string-halt. The reaper had been used during the preceding harvest, and the sewing machine for one year. Each was put in at within five dollars of its cost when new. The stirring plow had been used a year, and was put in at within two dollars of its. orignal cost. The plaintiff thus received a little more than one-half the price of his farm in personal property, the greater portion of which consisted in second-hand machinery, at almost its value when new, and the balance was to be paid in five and ten years. It is such a trade as no strong minded man would assent to, and no honest man-would exact.
*6742.-: uneonscionable advantage. In Story’s Equity Jurisprudence, section 238, it is said: “ The doctrine, therefore, may be laid down as generally true, that the acts and contracts of persons who are of , ,, ,, , n weak understandings, and who are thereby liable to imposition, will be held void in courts of equity, if the nature of the act or contract justify the conclusion that the party had not exercised a deliberate judgment, but that he has been imposed upon, circumvented or overcome by cunning or artifice or undue influence.” See Story’s Equity Jurisprudence, sections 234-238, and cases cited in notes.
We are satisfied with the judgment of the court below, and it is
Affirmed.